TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00779-CV


                                      In re M2E3 LLC


                    ORIGINAL PROCEEDING FROM FAYETTE COUNTY



                           MEMORANDUM OPINION


              Relator M2E3 LLC has filed an unopposed motion to dismiss this mandamus

proceeding, informing the Court that the parties in the underlying proceeding have reached a

settlement that disposes of all matters in controversy, and therefore, M2E3 LLC no longer

desires to prosecute this action. Accordingly, we grant the motion and dismiss the petition for

writ of mandamus.



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Filed: January 9, 2020